Case 3:20-cv-03045-ELW Document 19                               Filed 02/24/21 Page 1 of 3 PageID #: 1243




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                       HARRISON DIVISION


JONATHAN C. QUALLS                                                                                       PLAINTIFF

          v.                                      CIVIL NO. 20-3045


ANDREW M. SAUL, Commissioner
Social Security Administration                                                                      DEFENDANT

                                            MEMORANDUM OPINION

          Plaintiff, Jonathan C. Qualls, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to support

the Commissioner's decision. See 42 U.S.C. § 405(g).

          Plaintiff protectively filed his current application for DIB on October 30, 2017, alleging an

inability to work since September 30, 2017, 1 due to post-traumatic stress disorder (PTSD), anxiety,
                                                         0F




arthritis in his knees, sleep apnea, and tinea versicolor. (Tr. 148-149, 296). An administrative

hearing was held on July 3, 2019, at which Plaintiff appeared with counsel and testified. (Tr. 116-

147).

          By written decision dated September 26, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 79).

Specifically, the ALJ found Plaintiff had the following severe impairments: PTSD, a disorder of


1
  At the administrative hearing held before the ALJ on July 3, 2019, Plaintiff, through his counsel, amended his alleged onset date
to June 15, 2017. (Tr. 77, 120).

                                                                1
Case 3:20-cv-03045-ELW Document 19                Filed 02/24/21 Page 2 of 3 PageID #: 1244




the shoulders bilaterally, a disorder of the back, and obesity. However, after reviewing all of the

evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level

of severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart P,

Regulation No. 4. (Tr. 80). The ALJ found Plaintiff retained the residual functional capacity

(RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) except occasional overhead
       reaching, occasionally stoop and crouch, work where interpersonal contact is
       incidental to work performed, example assembly work, complexity of tasks is
       learned and performed by rote, few variables, little judgment, and supervision
       required is simple, direct, and concrete.

(Tr. 81). With the help of a vocational expert, the ALJ determined Plaintiff could perform work

as a merchandise marker, and a plastic molding machine tender.

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after reviewing additional evidence submitted by Plaintiff denied that request on June 3, 2020.

(Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the case

is now ready for decision. (Docs. 15, 18).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have



                                                 2
Case 3:20-cv-03045-ELW Document 19                Filed 02/24/21 Page 3 of 3 PageID #: 1245




decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 24th day of February 2021.


                                                     /s/ Erin L. Wiedemann
                                                     HON. ERIN L. WIEDEMANN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
